Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-15 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7-9, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (USPGPUB 2016/0280396) (hereinafter “Schoen”) in view of Sato (JP 2004268722).  For claim 1, Schoen, as shown in at least FIGs. 1-3B, 5A, 5B, discloses a method of indicating a flight direction of an aerial vehicle having a vehicle body and a plurality of rotors supported by the vehicle body, e.g., helicopter (para [0008] the method comprising: on the basis of a momentary flight direction of the aerial vehicle, controlling (with controller 25, 35, 45, 55) a matrix of light sources (2-5, 21-24, 31-34, 41-44, 51-54 (FIGs. 3A-3B), 211-213 (FIG. 5A); para [0050], [0064]) which are mounted to the vehicle body of the aerial vehicle, to provide an illumination pattern to an observer of the aerial vehicle with the illumination pattern comprising a flight direction indication, e.g., 10, indicative of the momentary flight direction of the aerial vehicle (see para [0004], [0008]).
Additionally, while the matrix of light sources of Schoen are not necessarily a “two-dimensional array of light sources,” Sato, FIGs. 1, 4-7, in the same field of endeavor of illumination displays on an aerial vehicle, discloses the use of an illumination pattern 47-49 comprising a (two-dimensional array of light sources) frame-like element 46, dynamically displayed towards the center or outside of the matrix of light sources (see FIGs. 5-7).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the display of Schoen to have included/replaced with a two-dimensional array element as taught by Sato, as a matter of design choice as being considered as functional equivalents to displaying data to an observer.  
As per claim 2 wherein the matrix of light is mounted to a lower side of the vehicle body of the aerial vehicle and wherein the illumination pattern is provided to an observer below the aerial vehicle (para [0004]).
With respect to claim 11, similarly, to claim 1, Schoen, as shown in at least FIGs. 1-3B, 5A, 5B, also is considered to disclose a flight direction indication system for an aerial vehicle having a vehicle body and a plurality of rotors supported by the vehicle body, comprising: a matrix of light sources (2-5, 21-24, 31-34, 41-44, 51-54 (FIGs. 3A-3B), 211-213 (FIG. 5A); para [0050], [0064]) mountable to the vehicle body of the aerial vehicle; and a control unit (25, 35, 45, 55), coupled to the matrix of light sources (2, 3, 4, 5); wherein the control unit (25, 35, 45, 55) is configured to control the matrix of light sources on the basis of a momentary flight direction of the aerial vehicle to provide an illumination pattern to an observer of the aerial vehicle, with the illumination pattern comprising a flight direction indication, indicative of the momentary flight direction of the aerial vehicle (see para [0004], [0008]).  Additionally, while the matrix of light sources of Schoen are not necessarily a “two-dimensional array of light sources,” Sato, FIGs. 1, 4-7, in the same field of endeavor of illumination displays on an aerial vehicle, discloses the use of an illumination pattern 47-49 comprising a (two-dimensional array of light sources) frame-like element 46, dynamically displayed towards the center or outside of the matrix of light sources (see FIGs. 5-7).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the display of Schoen to have included/replaced with a two-dimensional array element as taught by Sato, as a matter of design choice as being considered as functional equivalents to displaying data to an observer.  
As per claim 14 (in additional to the elements reiterated from claim 11), Schoen is considered to disclose an aerial vehicle, e.g., helicopter (para [0008]) comprising a vehicle body, a plurality of rotors, e.g., main and tail, supported by the vehicle body, and a flight direction indication system as defined in claim 11, supra.
As per claim 15, Schoen is considered to disclose an aerial vehicle, comprising between 3 and 10 rotors, in particular between 4 and 8 rotors, further in particular 4 rotors or 8 rotors, e.g., the helicopter of Schoen includes a main and tail rotor, each of which must have a minimum of 2 rotors each to properly operate.
As per claim 4, Schoen is further considered to disclose wherein the illumination pattern is a static illumination pattern or wherein the illumination pattern is a dynamic illumination pattern, e.g., illumination changes with respect to change of direction, so would be considered both “static” and “dynamic” (see Figs. 3A-3B).
As per claim 5, Schoen is further considered to disclose wherein the illumination pattern comprises at least one of: a flight direction indication symbol, such as a line or an arrow, a color-coded flight direction indication, an illumination pattern travelling across the matrix of light sources, and an expanding or collapsing illumination pattern, e.g., at least a color-coded flight direction indication (shown in at least FIGs. 3A-3B; para [0053], [0058]).
As per claim 8, Schoen is further considered to disclose wherein the illumination pattern comprises a horizontal flight direction indication, indicative of a horizontal component of the momentary flight direction of the aerial vehicle (see FIG. 3A-3B; para [0011], [0017]).
As per claim 10, Schoen is further considered to disclose 10, wherein the illumination pattern comprises a static line element (21-24, 31-34, 41-44, 51-54; FIGs. 3A-3B, having a color gradient and/or intensity gradient along its longitudinal direction of extension, or a static flight direction indication symbol, such as an arrow, e.g., intensity gradient, (see FIG. 4; para [0061]-[0062]).
As per claim 12, Schoen is further considered to disclose a flight direction indication system: a light unit housing 20 (“mounting structure”) and a lens cover, e.g., 21a-24a (“lens”) wherein the matrix of light sources (21b-24b) is arranged within the light unit housing 20 and is covered by the lens cover 21a-24a and wherein the light unit housing 20 is receivable in a corresponding recess of the vehicle body of the aerial vehicle, i.e., the exterior aircraft navigation light 2 is configured to be mounted in a particular position on an aircraft (para [0042]).
As per claim 13, Schoen is further considered to disclose a flight direction sensor, e.g., 27, for detecting the momentary flight direction of the aerial vehicle; or a flight direction signal input for receiving a flight direction signal indicative of the momentary flight direction of the aerial vehicle (see para [0045]; FIG. 2B).
With respect to claim 7, Schoen is expressly silent as to wherein the illumination pattern comprises a frame-like element, in particular a red (or green) frame-like element, dynamically collapsing towards the center of the matrix of light sources, in response to the vertical component of the momentary flight direction being downwards (or upwards).  Sato, FIGs. 1, 4-7, in the same field of endeavor of illumination displays on an aerial vehicle, discloses the use of an illumination pattern 47-49 comprising a frame-like element 46, dynamically displayed towards the center or outside of the matrix of light sources (see FIGs. 5-7).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the display of Schoen to have included/replaced with a grid-like element as taught by Sato, as a matter of design choice as being considered as functional equivalents to displaying data to an observer.  
Further, the “type” of information displayed on this grid-like element, would have been readily apparent and easily chosen by those of ordinary skill in the art, as a matter of design choice, and therefore, it would have been further obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the vertical directional data on the grid-like element, through routine engineering experimentation and/or optimization, as any type of data may have been displayed, as would have been realized by a skilled artisan in this field of endeavor.
With respect to claim 9, Schoen does teach wherein the illumination pattern comprises a line element, as previous described (see 21b; FIG. 5A of Schoen), however, it is not clear (in Schoen) whether the pattern dynamically travels across the matrix of light sources, with the line element in particular travelling across the matrix of light sources substantially in its longitudinal direction of extension or substantially transverse to its longitudinal direction of extension.  In Sato, (as described with respect to claim 7, supra), discloses an illumination pattern within a grid-like (two-dimensional array) element 46 (see FIGs. 4-7), wherein a different state is displayed for each combination of lighting, blinking and extinguishing of the inner lamp and the outer lamp (see claim 3 of Sato), 
it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the illumination pattern of Schoen to have provided “the line element in particular travelling across the matrix of light sources substantially in its longitudinal direction of extension or substantially transverse to its longitudinal direction of extension,” as suggested by Sato, as a matter of design choice as being considered to be a functional equivalent to displaying data to an observer.
Claims 3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen in view of Sato and further in view of Annati et al. (USPGPUB 2009/0303081 (equivalent to USP 7999698)) (hereinafter “Annati”).  For a description of Schoen in view of Sato, see the rejection, supra.
With respect to claim 3, Schoen in view of Sato is expressly silent as to the matrix of light sources being mounted to an upper side of the vehicle body of the aerial vehicle so that the illumination pattern is provided to an observer above the aerial vehicle, however, Annati, in the same field of endeavor of display lights on an aerial vehicle, discloses an aerial vehicle 400 (FIG. 4-7; para [0023]) which includes placement of lights on the top 422 and bottom 424 of the vehicle.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a matrix of light sources on the top of the aerial vehicle of Schoen in view of Sato, for the purpose of providing visibility of the direction of the aerial vehicle from above, as suggested by Annati. 
With respect to claim 6, Schoen in view of Sato is expressly silent as to wherein the illumination pattern comprises a vertical flight direction indication, indicative of a vertical component of the momentary flight direction of the aerial vehicle, however, Annati further discloses that the lighting system is adapted to communicate direction of travel and altitude, and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an illumination pattern based on vertical flight indication, for the purpose of providing an observer with the aerial vehicle’s ascension or descension as suggested by Annati, and as also would have been readily apparent to a person having ordinary skill in this art.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
A…Applicant submits that: “Schoen fails to disclose -at least - the newly added features that "the matrix of light sources is a substantially two-dimensional array of light sources, the array having a plurality of rows and columns of light sources”.
The Examiner respectfully disagrees.  The Examiner has modified the rejection of record to include the newly amended claims 1, 11 and 14, and the now recited “two-dimensional array of light sources”.  The Examiner maintains that the teachings of Sato include a two-dimensional array of light sources (as previously described with claims 7 & 9), however, it would have been considered obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the matrix array of light sources to have utilized a two-dimensional array of light sources, as taught by Sato.  All the references cited are considered to improve visibility/control of an aerial vehicle and as such, are considered to improve flight safety, as in the present application.
B…The Examiner notes that the citation of USPGPUB 2009/0303081 is an equivalent document to USP 7999698 to “Annati”, and is not a “new” document.  The Examiner has included the USPGPUB document on the enclosed PTO-892 for applicant’s convenience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
August 26, 2022